DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/21/2020 has been entered in the case. Claims 1-3, 5-8, 10-17, 19-21 are pending for examination; claim 4 is withdrawn and claims 9 and 18 are cancelled.

Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  The limitation “each first flexible skirt attached to a second flexible skirt” in line 4 of claim 2 and in lines 6-7 of claim 13 should be changed as --- each of first flexible skirts attached to each of the second flexible skirts ---.  Appropriate correction is required.
Claims 2 and 13 are objected to because of the following informalities:  the limitation “the first length and second lengths” in line 7 of claim 2 and in line 9 of claim 13 should be changed as --- the first length and the second length ---; or --- the first and second lengths ---.  Appropriate correction is required.
Claim 16 recites the limitation "the lumen therethrough open" in line 3 lacks antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 7 recites the limitation "the lumen open" in line 2 lacks antecedent basis for this limitation in the claim. Appropriate correction is required.
The limitation “a hole” in line 2 of claim 16 is vague.  It is unclear to Examiner that which element is referring to the hole in the drawing?  Does Applicant mean that a hole is equivalent to a lumen of the flexible section?
The limitation “the lumen therethrough open” in line 3 of the claim 16 is vague.  It is unclear to Examine that the limitation “the lumen” is referring to the lumen of the needle or the lumen of the flexible section or the lumen of the hub.
Claim 7 recites the limitation "the sides" (of the grooves) in line 15 lacks antecedent basis for this limitation in the claim. Appropriate correction is required.

Specification
	This disclosure is objected to because of the following informalities: It is the Examiner's position that Applicant has invoked sixth paragraph, means-plus-function language to define Applicant's invention.  Therefore, the Examiner requires the Applicant to amend the specification pursuant to 37 CFR1.75(d) and MPEP 608.01 (o) to explicitly state, with reference to the terms and phrases of the claim element, what structure, materials, and acts perform the function recited in the claim element, what structure, materials, and acts perform the function recited in the claim element.  Please not that the MPEP clearly states “Even if the disclosure implicitly sets forth the structure, materials, or acts corresponding to the means-(or step-) plus-function claim element in compliance with 35 U.S.C. 112, first and second paragraphs, the PTO may still require the applicant to amend the specification pursuant to 37 CFR 1.75(d) and MPEP 608.01(o)…”. (Also see MPEP 2181 (Rev. 1, Feb. 2000)).
	Appropriate correction is required.

Claim Objections
Claims 1 & 13 are objected to because of the following informalities:  It is the Examiner’s position that Applicant has evoked sixth paragraph, means-plus-function language to define Applicant’s invention.  Therefore, the Examiner has objected to the claims for the reason set forth above in the objection to the specification.  Appropriate correction is required.

112 6th Acknowledgement
With regard to Applicant’s “means to hold the proximal end of the hollow needle...” of claims 1 & 13, the language appears to be an attempt to invoke 35 USC 112, 6th paragraph interpretation of the claims. A claim limitation will be interpreted to invoke 35 U.S.C. 112, sixth paragraph, if it meets the following 3-prong analysis:
(A)    the claim limitations must use the phrase  “means for ” or  “step for; ”
(B)    the  “means for ” or  “step for ” must be modified by functional language;
and
(C)    the phrase  “means for ” or  “step for ” must not be modified by sufficient structure, material or acts for achieving the specified function.
In the instant case, applicant appears to have met the limitations set forth in MPEP § 2181, and examiner has turned to the specification for clarification. 
	Accordingly, the examiner is interpreting the “means to hold the proximal end of the hollow needle” to encompass a hub/syringe attachment (e.g. element 32, as shown in Fig. 3 and its equivalents. Equivalent structures may include those that perform the function specified in the claim, structures that are not excluded by any specific definition provided in the specification for an equivalent, or is a structural equivalent of the corresponding element disclosed in the specification. See MPEP 2183.  
 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that they will clearly not invoke pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pond (US 6,494,713).
Regarding claim 1, Pond discloses a needling system, in Figs. 11-14, comprising: 
a hollow needle 10 having a distal end 20 and a proximal end (end point of part 34 being attached to element 36), and a flexible section 34 therebetween; 
a hub 24 comprising means 36 or/and 22 to hold the proximal end of the hollow needle 10 at a distal end 36 of the hub when connected thereto, and receptive (via a Luer connector 24).  It is well-known in the art that the Luer connector 24 being connected to a supply device (e.g. syringe or other supply device) at a proximal end of the hub 24, the hub and needle sharing a longitudinal axis therethrough when connected and in a first coaxial position, in Figs. 11 & 14;
wherein the needle is pivotable (via the flexible section 34, see Figs. 12-13), at the needle’s proximal end with the flexible section 34, such that the distal end 20 of the needle 10 can be placed and maintained at any angle relative to the longitudinal axis of the hub (e.g. the flexible section 34 is capable of holding the needle 10 at a desired angle, col. 3, lines 56-60).  
Regarding claim 5, as mentioned in claim1 above, it is well-known in the art that the needle hub 24 connects to the supply device, i.e. the syringe.  Thus, wherein the supply device is any device that can attach to the hub to contribute to either pushing matter (i.e. liquid) out through the flexible section and needle, or drawing matter (liquid) into the needle and flexible section.
Regarding claim 6, the needle 10 comprises at least one open lumen, extending within a shaft/body of the needle. 
Regarding claim 12, the needle 10 can be bent at a desired angle, col. 4, and lines 59-60.  Therefore, the needle 10 can be bent in a range from 1 to 90 degrees from the central axis. 

Claims 2-3, 7-8, 10-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pond (US 6,494,713) in view of Sheridan et al. (US 4,852,564).
     	Regarding claim 2, Pond discloses all the claimed subject matter as required except for the flexible section comprises a cylindrical accordion-like bellow element, as required in the claim 2.
Sheridan discloses a catheter 2 having a distal end 6 and a proximal end 18, and a flexible section 14 there-between; a hub 24 comprising means to hold the proximal end of the catheter 2 at a distal end of the tub when connected thereto; wherein the flexible section 14 comprises wherein the flexible section 14 comprises a cylindrical accordion-like bellows element having a plurality of frustro-conically shaped first flexible skirts 28 and a plurality of frustro-conically shaped second flexible skirts 30, each of the first flexible skirts 28 attached to each of the second flexible skirt 30, to form a groove (e.g. a V-shaped in between the elements 28 & 30), a plurality of grooves being formed thereby to create the cylindrical accordion-like bellows, the first flexible skirts 28 being of a first length and the second flexible skirts being a second length 30, the first length and second length being different from each other (e.g. the first length of the first flexible skirts 28 is shorter than the second length of the second flexible skirts 30, see Figs. 1-30); the flexible section 24 being contracted lengthwise (in Fig. 8) with the first flexible skirts and the second flexible skirts reentrant and overlapping when in a first position co-axial with the longitudinal axis of the hub, see Fig. 8.  
It is noted that in a medical article such as a catheter tube is analogous in structure to a hollow needle.  In other words, the hollow needle and the catheter tube are interchangeable. Thus, both of needle and catheter can be swapped or modified the structure to one and another.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Pond with obtaining a flexible section included a cylindrical accordion-like bellow elements, as taught by Sheridan, in order to adjust a length of the needle and to allow the needle being flexed at desired angle. 
Regarding claim 3, Sheridan discloses that wherein the flexible section 14 is expandable lengthwise by unfolding the grooves, see Fig. 2, with partial expansion lengthwise of the flexible section effecting axial bending of the needle, see Figs. 1, 9-10.  
Regarding claims 7-8, Pond discloses all the claimed subject matter as required except for the flexible section comprises corrugated material so as allow the needle to bend while retaining the lumen open.  
Sheridan discloses a catheter 2 having a distal end 6 and a proximal end 18, and a flexible section 14 there-between; where the flexible section 14 comprises corrugated material so as allow the needle to bend while retaining the lumen open; where the flexible section 14 is created by corrugating the needle material at a desirable location at the proximal end of the catheter (or a hollow tube that is equivalent to needle).  
It is noted that in a medical article such as a catheter tube is analogous in structure to a hollow needle.  In other words, the hollow needle and the catheter tube are interchangeable. Thus, both of needle and catheter can be swapped or modified the structure to one and another.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Pond with obtaining a flexible section formed of corrugated material, as taught by Sheridan, in order to adjust a length of the needle and to allow the needle being flexed/bent at desired angle. 
Regarding claims 10-11, Pond discloses all the claimed subject matter as required. Pond also states that the flexible section 34 made of material capable of holding the needle 10 a desired angle, col. 4, lines 57-60.  Although Pond is silent the material of the flexible section formed of plaint plastic material.  However, it is well-known in the art that the flexible section formed of pliant plastic material.
In addition, Sheridan discloses that the flexible section 14 formed of pliant plastic material, col. 2, lines 59-60.   
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Pond with obtaining a flexible section formed of pliant plastic material, as taught by Sheridan, in order to hold the needle at a desired angle without kinking or pinching or compressing the needle. 
Regarding claim 13, Pond discloses a needling system, in Figs. 11-14, comprising: 
a hollow needle 10 having a distal end 20 and a proximal end (end point of part 34 being attached to element 36), and a flexible section 34 therebetween; 
a hub 24 comprising means 36 or/and 22 to hold the proximal end of the hollow needle 10 at a distal end 36 of the hub when connected thereto, and receptive (via a Luer connector 24).  It is well-known in the art that the needle hub 24 or Luer connector 24 being connected to a supply device (e.g. syringe or other supply device) at a proximal end of the hub 24, the hub and needle sharing a longitudinal axis therethrough when connected and in a first coaxial position, in Figs. 11 & 14.
Pond does not disclose that the flexible section comprises a cylindrical accordion-like bellows element having a plurality of frustro-conically shaped first flexible skirts and a plurality of frustro-conically shaped second flexible skirts, each of the first flexible skirts attached to each of the second flexible skirts, to form a groove, a plurality of grooves being formed thereby to create the cylindrical accordion-like bellows, the first flexible skirts being of a first length and the second flexible skirts being a second length, the first length and the second length being different from each other; the flexible section the flexible section being contracted lengthwise with the sides of the grooves reentrant and overlapping when in a first straight position; wherein the flexible section is expandable lengthwise by unfolding the grooves, with partial expansion lengthwise of the flexible section effecting axial bending of the needle.  
Sheridan discloses a catheter 2 having a distal end 6 and a proximal end 18, and a flexible section 14 there-between; a hub 24 comprising means to hold the proximal end of the catheter 2 at a distal end of the tub when connected thereto; wherein the flexible section 14 comprises wherein the flexible section 14 comprises a cylindrical accordion-like bellows element having a plurality of frustro-conically shaped first flexible skirts 28 and a plurality of frustro-conically shaped second flexible skirts 30, each of the first flexible skirts 28 attached to each of the second flexible skirt 30, to form a groove (e.g. a V-shaped in between the elements 28 & 30), a plurality of grooves being formed thereby to create the cylindrical accordion-like bellows, the first flexible skirts 28 being of a first length and the second flexible skirts being a second length 30, the first length and second length being different from each other (e.g. the first length of the first flexible skirts 28 is shorter than the second length of the second flexible skirts 30, see Figs. 1-30);
As best as understood, the flexible section 24 being contracted lengthwise (in Fig. 8) with sides of the grooves (V-shaped in between the elements 28 & 30) reentrant and overlapping when in a first straight position, see Fig. 8; the wherein the flexible section is expandable lengthwise by unfolding the grooves, with partial expansion lengthwise of the flexible section effecting axial bending of the needle, see Figs. 1 and 9-10.  
It is noted that in a medical article such as a catheter tube is analogous in structure to a hollow needle.  In other words, the hollow needle and the catheter tube are interchangeable. Thus, both of needle and catheter can be swapped or modified the structure to one and another.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Pond with obtaining a flexible section included a cylindrical accordion-like bellow elements, as taught by Sheridan, in order to adjust a length of the needle and to allow the needle being flexed at desired angle. 
Regarding claim 14, Pond in view of Sheridan discloses that wherein locking the needle in place occurs when the grooves of the flexible section are expanded and the needle is directed to a desired angle from the longitudinal axis of the hub, see Figs. 1 & 9-10 
Regarding claim 15, as mentioned in claim1 above, it is well-known in the art that the needle hub 24 connects to the supply device, i.e. the syringe.  Thus, wherein the supply device is any device that can attach to the hub to contribute to either pushing matter (i.e. liquid) out through the flexible section and needle, or drawing matter (liquid) into the needle and flexible section.
Regarding claim 16, Pond in view of Sheridan discloses all the claimed subject matter as required in the claimed invention.  Pond in view of Sheridan discloses that the flexible section 14 comprises a corrugated material having a hole (a passage in the flexible section 14) of therethrough so as allow the needle 10 to bend away from the central axis of the needling system while retaining a lumen (of the needle 10) therethrough open (at distal end of the needle 10).  
Regarding claim 17, Pond in view of Sheridan discloses all the claimed subject matter as required in the claimed invention.  Pond in view of Sheridan discloses that where the flexible section is created by corrugating the needle material at a desirable location at the proximal end of the needle.  
Regarding claims 19-20, Pond in view of Sheridan discloses all the claimed subject matter as required in the claimed invention.  Pond also states that the flexible section 34 made of material capable of holding the needle 10 a desired angle, col. 4, lines 57-60.  Although Pond is silent the material of the flexible section formed of plaint plastic material.  However, it is well-known in the art that the flexible section formed of pliant plastic material.  In addition, Sheridan discloses that the flexible section 14 formed of pliant plastic material, col. 2, lines 59-60.   
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Pond with obtaining a flexible section formed of pliant plastic material, as taught by Sheridan, in order to hold the needle at a desired angle without kinking or pinching or compressing the needle. 
Regarding claim 21, Pond in view of Sheridan discloses all the claimed subject matter as required in the claimed invention. Pond discloses that the needle 10 can be bent at a desired angle, col. 4, and lines 59-60.  Therefore, Pond in view of Sheridan discloses that wherein the needle 10 can be bent from the central axis of the needling system in a range from 1 degree to as much as 90 degrees relative to a main axis of the needling system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-17, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783